Citation Nr: 1710206	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II. 


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied, in part, service connection for hypertension.  The Veteran filed a timely notice of disagreement (NOD) in November 2010.  

In a May 2008 rating decision, the RO denied, in part, service connection for peripheral neuropathy in both upper and lower extremities.  The Veteran filed a timely NOD in February 2009.  Subsequently, the RO granted service connection for right and left lower extremity peripheral neuropathy in an October 2013 rating decision, and granted service connection for right and left upper extremity peripheral neuropathy in an April 2014 rating decision.  As service connection for these claims has been granted, these claims are no longer before the Board.

In November 2016, the Veteran and his spouse testified at a Board hearing in Washington, D.C. before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration.  The Board notes that the Veteran stated during his hearing that he was only pursuing service connection for hypertension as secondary to his service-connected diabetes. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his hypertension, as secondary to his service-connected diabetes mellitus, type II (DM).  The Veteran stated during is hearing that he believed his hypertension is secondary to his DM, based on what he has been told by his doctors.  See November 2016 hearing testimony. 

The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran was taking metformin twice a day to treat his diabetes and that the Veteran reported no episodes of diabetic ketoacidosis requiring hospitalization, no hospitalizations for hypoglycemia, nor had any ketoacidosis or hypoglycemic reactions requiring treatment in the past year.  The examiner found that the Veteran had essential hypertension but opined that it was not due to his DM, as diabetes does not cause hypertension.  However, the examiner stated that "[e]ssential hypertension is aggravated by diabetes because poorly controlled diabetes causes progression of vasculopathy that aggravates hypertension."  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the examiner's opinion is inadequate.  It is unclear whether the examiner's opinion regarding aggravation of hypertension is a general observation on the effect that poorly controlled diabetes has on hypertension or specific to the facts of this Veteran.  The Board notes that several other opinions given by the examiner were specific as to the cause and effect that the Veteran's DM had on his other medical issues.  Even if the examiner's opinion on DM's impact on hypertension was specific to the Veteran, and the examiner found that poorly controlled diabetes was aggravating the Veteran's hypertension, it is unclear as to why the examiner found that the Veteran's DM was poorly controlled, in light of the examiner's notations that the Veteran did not seek treatment or hospitalization for any diabetic reactions.  Furthermore, in a June 2009 statement, the Veteran's private physician stated that the Veteran's DM was "under controlled [sic] by metformin medication."  As the examiner's opinion is unclear and apparently contradicts itself, a new opinion is needed. 

The Veteran was afforded a VA examination in June 2011.  The examiner diagnosed the Veteran with essential arterial hypertension and found that the Veteran's primary hypertension was not a complication of, nor caused by, DM, as primary hypertension is primarily a genetic-based cardiovascular disease. 

However, the Board finds the examiner's opinion inadequate, as the examiner made several contradictory statements.  The examiner stated that the Veteran's primary hypertension was not caused by medications, renal artery stenosis, polycystic kidney disease, adrenal tumors, alcohol abuse, obesity, etc., but later stated that the Veteran's hypertension was adversely affected by alcohol abuse, of which the severity was unknown.  The examiner stated that primary hypertension, DM, and hyperlipidemia all have genetic etiologies, but then stated that secondary hypertension, DM, and hyperlipidemia did not have genetic etiologies, but rather were due to environmental causes.  In addition to the contradictory statements, the examiner did not opine as to whether the Veteran's hypertension was aggravated by his DM.  Therefore, a new opinion is needed. 

The Veteran was afforded a VA examination in January 2013.  The examiner found that the Veteran's hypertension was not at least as likely as not due to his DM.  The examiner also found that the Veteran's hypertension was not at least as likely as not permanently aggravated by his DM. 

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2015).  Speculative language such as "may" does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The Board finds that the January 2013 VA examiner's opinion is inadequate.  The examiner merely found that the Veteran's hypertension was not caused by or aggravated by his DM, without expounding upon or providing a rationale for the basis of his opinion.  Thus, the Board finds that there is not a sufficient basis for the examiner's opinion.

The Veteran submitted a statement from his private physician stating that the Veteran had been under the doctor's care for high blood pressure as secondary to DM since 2010.  See November 2016 private physician statement.  The Veteran submitted a second statement from his physician stating that the Veteran had been under his care for hypertension as comorbid of DM.  See September 2010 private physician statement. 

The Board finds these private opinions are inadequate.  The physician, while stating that the Veteran's high blood pressure was secondary to or comorbid of DM, did not opine as to the underlying reason or give a basis for his opinion.  The Board finds that merely stating that high blood pressure is secondary or comorbid to DM is speculative and insufficient to establish nexus for service connection. 

The Board finds that the record does not contain sufficient medical evidence to make a decision on the Veteran's claim for hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board remands the case, in order that a new VA examination or opinion is obtained, in order to determine whether the Veteran's hypertension is caused by or aggravated by his service-connected DM.  The Board notes that the Veteran was diagnosed with peripheral vascular disease during a January 2014 VA examination.  The VA examiner found that the Veteran's peripheral vascular disease was at least as likely as not caused by or aggravated by his DM.  However, it is unclear what cause and/or effect, if any, the peripheral vascular disease, DM, and hypertension have on each other. 

Prior to obtaining a new VA examination or opinion, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in June 2016.  The most recent private treatment records on file are dated in November 2016.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since June 2016. 

2.  Then return the Veteran's claim file to the appropriate VA examiner to determine the nature and etiology of the Veteran's hypertension.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hypertension is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, type II.  If the examiner finds that the hypertension is aggravated by the diabetes mellitus, type II, then he or she should quantify the degree of aggravation, if possible. The Board notes that the Veteran has been diagnosed with peripheral vascular disease.  See January 2014 VA examination report.  The examiner is asked to comment on the cause and/or effect, if any, this has on the Veteran's hypertension and/or diabetes mellitus, type II.

In formulating the opinion, the examiner should consider the etiological opinions of record to include from January 2010. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




